Doerr, J. P., and Lawton, J. (dissenting in part).
We respectfully dissent in part. The jury interrogatories provided that, if the jury found defendant negligent, it should set forth the amount of damages sustained by plaintiff for "loss of earnings” after January 1, 1990 and "impairment of earning ability” after January 1, 1990. Plaintiff admits that both items of damages encompass her future losses, that the trial court used those phrases interchangeably, and that the trial court did not distinguish between them. Given those circumstances, the interrogatories were erroneous and permitted the jury to compensate the plaintiff twice for the same item of damages. It is axiomatic that duplicate awards are prohibited (see, e.g., Demov, Morris, Levin & Shein v Glantz, 78 AD2d 883, 884, affd 53 NY2d 553). Further, where interrogatories are so unclear or confusing that they create an issue on the amount of damages determined by the jury, a new trial is appropriate "to prevent a miscarriage of justice” (Wingate v Long Is. R. R., 95 AD2d 671, 672; see also, Booth v Penney Co., 169 AD2d 663). Although no objection was made to the interrogatories, we would reverse in the exercise of discretion that part of the judgment awarding damages and grant a new trial on that issue because the interrogatories were so confusing as to prevent the jury from properly considering the issue and the error is fundamental in nature (see generally, Rivera v W.&R. Serv. Sta., 34 AD2d 115, 117; Clark v Donovan, 34 AD2d 1099, appeal dismissed sub nom. Clark v Olson, 31 NY2d 661; 4 Weinstein-Korn-Miller, NY Civ Prac U 4017.09). (Appeal from Judgment of Supreme Court, Jefferson County, Inglehart, J.— Negligence.) Present — Doerr, J. P., Green, Pine, Lawton and Davis, JJ.